MEMORANDUM**
Cornelius Jansen, Suzette Jansen and their son, natives and citizens of South Africa, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) dismissal of their appeal of the Immigration Judge’s (“IJ”) denial of asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Where, as here, the BIA adopts the IJ’s decision but also engages in its own review of the record, we review both the BIA’s and the IJ’s decisions for substantial evidence. See De Leon-Barrios v. INS, 116 F.3d 391, 393 (9th Cir.1997). We deny the petition for review.
We lack jurisdiction to consider petitioners’ contention that the IJ improperly limited Dr. Peck’s testimony and interfered with their right to present evidence because this issue was not raised before the BIA. See Cortez-Acosta v. INS, 234 F.3d 476, 480 (9th Cir.2000) (stating that this court lacks jurisdiction to consider due process challenges based on correctable procedural errors not raised before the BIA) (citing Vargas v. INS, 831 F.2d 906, 907-08 (9th Cir.1987)).
The BIA did not abuse its discretion by adopting the IJ’s decision because the addition of case citations not included in the IJ’s decision demonstrates that the BIA gave individualized consideration to petitioners’ case. See Larita-Martinez v. INS, 220 F.3d 1092, 1096 (9th Cir.2000) (finding the addition of case law not cited by the IJ indicates that the BIA conducted an independent review).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.